Question Time (Council)
The next item is Question Time (B7-0006/2010).
The following questions are addressed to the Council.
Subject: Creating an internal energy market
Creating a single internal energy market is referred to as a political priority in the agreement and long-term strategy of the troika of Spain, Belgium and Hungary. In order to attain this objective, the most isolated regions of the Community, such as the Baltic Sea region, need to be better integrated into the European energy market. The Baltic Sea Strategy contains many electricity and gas interconnection projects, which, if implemented, will allow Baltic countries to break free from their energy dependency on a single supplier. In view of their cross-border nature, implementing these projects successfully will depend not only on providing funding but also on the political will and intentions of the Member States involved. In creating an internal energy market, the Community has undertaken to speak with one voice.
Will Spain, which holds the Presidency of the Council, take a lead role in encouraging Member States to speak with one voice in the implementation of energy projects in the Baltic Sea region, such as AmberLitPol, Swedlink and others, that would bring about an increase in energy security not only at a regional level but throughout the Community?
Madam President, the internal energy market and security of energy supply are inextricably linked. We have gradually realised this in the European Union and energy security has therefore become one of the Union's strategic priorities. Indeed, this became a critical issue just over a year ago, with the gas crisis between Russia and Ukraine.
We realised at that point that an internal energy market, a fully-functioning, interconnected, effective market, is a precondition for security of energy supply to Europe.
Security of supply is thus a key strategic element that has to be improved by ensuring greater energy efficiency, by diversification of energy suppliers, sources and distribution channels, by promoting the Union's energy interests in relation to third countries and, finally, by creating a genuine common energy market, which we still do not have. To help us achieve this, we will have the support of the Lisbon Treaty, in which, for the first time, there is an explicit reference to that competence for the Union at primary legislation level.
The Union therefore needs to be more assertive in its relations with third countries, and it must speak with a single voice in those relations. The Spanish Minister of Industry, Tourism and Trade made this very clear when presenting the Spanish Presidency's priorities to the relevant committee of the European Parliament on 27 January 2010.
Consequently, within the framework of the Second Strategic Energy Review, what can be called connecting the energy islands in the European Union to the internal market has become one of the Union's key objectives.
In July 2009, when the Commission presented the Action Plan on Baltic Energy Market Interconnection, an initiative that aims to promote the integration of the energy market and the development of energy infrastructure in the Baltic region, the European Council welcomed it as a major contribution to enhancing the energy security of the Union, and I am reading this word for word.
The Baltic energy market initiative now falls under the wider umbrella of the Union's Baltic Sea Strategy, which was one of the Swedish Presidency's main priorities. The October 2009 European Council adopted the initiative and welcomed the progress made on energy infrastructures and interconnections in the Baltic region, thereby endorsing the information in the Commission's report.
(LT) Minister, once again, I would like to thank you for your thoughts and answer. However, one aspect of my question was related not just to third countries but the European Union itself, namely that some European Union Member States have neither an economic nor political interest in contributing in some way or other to joint projects. So my question was whether, during the Presidency, Spain is taking on a political role to speak on behalf of the European Union to ensure the implementation of these future projects?
Madam President, we believe that undoubtedly forms part of a common energy policy and that just as we do not want to have energy islands from a technical point of view, we do not want to have them from a political point of view either.
That is certainly not a position that you could call pro-European and, in fact, that has not been the case in practice. I seem to remember that during the debate on the Regulation on measures to guarantee the security of energy supply, a European commitment on this issue was agreed. I am referring specifically to the energy projects approved as part of the programme to aid economic recovery implemented during the Czech Presidency last year. A total of EUR 425 million was allocated to three interconnection projects in the Baltic region: the Skanled/Baltic gas pipeline, the Estlink-2 electricity interconnection and the Sweden-Baltic States interconnection.
The Spanish Presidency will therefore urge the Member States to support the energy infrastructure projects in the Baltic region, although it will then be up to the Member States themselves to implement the specific projects in accordance with national legislation and applicable European legislation. The Member States concerned should also act as one on this matter.
Before we go on, can I just make it clear to everybody in the Chamber that the Minister is prepared to stay until 19.20, so there will be more questions than would be taken up to 19.00.
(RO) Minister, I would like to draw attention to the importance of integrating renewable energy sources into the national power grid, with the European power grid being made up of the Member States' power networks.
The Baltic States provide an example of good practice in using renewable energy sources and in energy efficiency in buildings. An internal energy market needs better interconnection between national power networks.
I would like to ask you whether you have an action plan, along with Member States, aimed at the use of renewable energy sources.
(DE) The process of integrating the electricity market in the Baltic states should include unrestricted deregulation of the market for private customers and a common energy exchange. The Baltic States have been hit very hard by the economic crisis.
Therefore, I would like to know how a total deregulation of the energy market can be achieved realistically in this very fragile economic situation. I am thinking in particular of price volatility. What is the plan with regard to the infrastructure in the Baltic States and what will happen about the diversification of energy transport routes and energy sources?
Madam President, we agree with the views expressed on the subject of renewable energies and their integration into the European energy network. We also believe it is one of the main objectives of the European Union's strategy for the fight against climate change, which we argued for at the Copenhagen Summit. We hope that by 2020 renewable energies will make up 20% of the overall European energy mix, and we would like that approach to be included in the second Energy Action Plan for 2010-2014, which we hope to see adopted under the Spanish Presidency.
That objective of the action plan is therefore clearly on the Spanish Presidency's agenda, and is shared, of course, by the Belgian and Hungarian Trio, because it is a strategic objective.
With regard to what Mr Obermayr has said, we also believe that diversifying resources is, without doubt, another strategic objective, as I mentioned earlier.
The European Union and its institutions are being very proactive, giving all their political support to projects such as Nabucco, Nord Stream and South Stream. All those projects have a very clear objective: to diversify energies, to diversify suppliers of energy, and to diversify the different channels by which energy is distributed. They are, of course, part of our strategy to become a Europe with a truly common energy market, which it currently does not have. All of this is necessary in order to establish that market and to achieve that energy security, which forms the basis for it all.
Subject: Development approaches, objectives and actions under the EU's 2020 sustainable development strategy
The economic crisis, climate change and demographic changes are having a drastic impact on the lives of European citizens. Health, education, agriculture, the development of transport and energy infrastructure and investment in research and innovation and in the modernising of public services must be priorities, both for the Member States and for the EU. There is a joint obligation to guarantee the fundamental rights and freedoms of European citizens, including the free movement of workers. The European social model ensures the necessary support for employees who have lost their jobs, for the elderly and for the young, as well as for migrant workers. The EU's 2020 sustainable development strategy is to be presented at the informal European Council meeting in February 2010.
Could the Spanish Council Presidency indicate what the main development approaches, objectives and actions will be under that strategy, and what resources it estimates will be needed for its successful implementation?
Madam President, there is no doubt that the 2020 strategy is probably the most ambitious and important objective for the immediate future, and is going to be at the centre of the debates that are being held in Brussels tomorrow in the informal European Council, and which are taking place at the highest possible political level under the Spanish Presidency.
The aim is to propose and approve a programme promoting growth and the creation of quality employment, replacing the Lisbon Strategy and focusing, on the one hand, on strengthening certain indispensable aspects which are necessary for the competitiveness and productivity of the future European economy: investing in information technologies, making Europe a space for the information society, and highlighting social aspects as well, meaning that employment should be based on specialisation and training; we are also, of course, driving for a green, low carbon economy as referred to in the content we have already discussed.
Another fundamental element - one that will no doubt polarise tomorrow's debates in Brussels - is the issue of governance. At the informal European Council meeting, the President of the European Council is going to present an initial proposal for a debate on governance, in other words, moving towards economic union within Europe, not only monetary union, and making it essential - as stated in the Treaty of Lisbon - that our economic policies, our employment policies and our social policies converge within the European Union.
This element of the strategy for sustainable development and the creation of quality employment is therefore a central objective of the Spanish Presidency and the whole of Europe. The proof of this can be seen in the fact that we have begun to tackle the matter already, at the highest level, by holding the informal Council meeting tomorrow in Brussels.
(RO) We also now have comments which have come from the stakeholders. The public consultation about the EU 2020 strategy on the Commission website is over. However, we have a 10% unemployment rate in the European Union, and it has reached 20% in Spain and Latvia. This is why I would like you to tell us what measures we are taking for the benefit of the European Union's citizens in order to preserve and create jobs and, above all, improve their quality of life.
I think that at the centre of the future 2020 strategy must be exactly those points you make and, to be precise, Mrs Ticău, jobs must not be so precarious, so volatile, so unstable as has been the case in the European Union. You mentioned the case of Spain which indeed has suffered greatly in the property sector.
Therefore, we need to aim towards a production model which in itself creates stronger, more solid, more stable jobs based on specialisation.
Thus, we must work towards measures along these lines, measures which increase specialisation and staff training in order to place workers in knowledge-based society, information technology and specialised society jobs, upon which the production and development model for future employment should be based.
That is the idea which we believe each country should put into practice; however, we must coordinate this among all European countries. Furthermore, the European Union must provide support, for example, through incentives or stimuli such as the use of specific Structural Funds, for instance, the European Social Fund, thus stimulating those countries which indeed invest in this production model so as to create quality employment.
That, I think is the guideline which should be at the centre, at the very heart of our strategy which, between us all, must be implemented within the next few months, before the European Council in June to replace the inadequate Lisbon Strategy.
Subject: Freedom of religion in China
What steps does the Council plan to take to improve the situation of religious communities and, in particular, of Christian churches, and the implementation of the right to freedom of religion in China?
Madam President, Mr Posselt, you will be perfectly aware that one of the main instruments of our relations concerning the human rights issue in China is the biannual human rights dialogue which was set up more than 15 years ago. It is therefore a structured Dialogue which gives us the opportunity to exchange viewpoints regarding matters which are of concern to us.
In November last year, the Council adopted conclusions about religious freedom which allowed us to once again reiterate the European Union's position on this subject, in clear terms. Respect for religious freedom, as defined in the international instruments on human rights, forms part of the human rights clause which is included in agreements between the European Union and third countries.
Over the last five years, the European Union has periodically brought up freedom of religion and beliefs in its dialogues on human rights and in its consultations with third countries. It has made a number of statements regarding this and negotiations have taken place in relation to people threatened for their beliefs. The European Union has played a very active part, on a global scale, in promoting religious freedom in international fora, such as the United Nations General Assembly and the Human Rights Council.
As regards China, the Council determined a certain number of reference criteria for the human rights dialogue in 2001. I can assure you, Mr Posselt, that religious freedom forms an integral part of those criteria. We recently discussed this issue several times with our Chinese counterparts, we have met with the competent authorities in Beijing and, with the purpose of the dialogue in mind, those responsible for religious matters have visited Europe in order to increase their awareness of practices in a number of Member States.
(DE) Mr Garrido, thank you very much for your detailed answer. I have two brief additional questions. Firstly, when will you next have the opportunity to discuss these matters with China? Secondly, could you push for a list to be drawn up of the priests, nuns and bishops who have been arrested?
I have already said that there is a structured dialogue and so a series of conversations take place regularly with China, on this subject.
We, the Council, are aware that there are a certain number of people practising religion who have been threatened or have been subjected to practices which equate to persecution in China. This is the case with certain Tibetan Buddhists who are practitioners of Falun Gong, and has also occurred with Christians, priests and believers as well as the lawyers which have defended them in some cases. The Council has investigated these cases and has brought them to the attention of the Chinese authorities.
On all these occasions, we have said that the peaceful practice of religion is a right and that it should never be considered as a threat to the State.
Of course, honourable Members, I must reaffirm that with regard to the application of religious freedom in China and the evaluation process of the human rights dialogue, we will examine all the ways in which we can maximise our ability to produce positive changes in this area.
I thank the Council for its reply. A lot done; a lot more to do. The reality of it is that, as regards religious practice in China, Article 36 of the Constitution of the People's Republic states exactly what is involved. It is very carefully phrased. 'Religious belief' is guaranteed, but what about practice? What constitutes 'normal religious activities'? And, as regards 'foreign domination', if an outside preacher comes in, that is regarded as 'foreign domination'. And the religions that are really looked at askance are Buddhism, Catholicism, Deism, Islam and Protestant Christianity.
A lot done, but an awful lot more to do - so keep up the good work.
(DE) Thank you for your accurate answers, Mr Garrido. However, I would like to ask for some even more detailed information. Is there a clause in the current bilateral agreement with China which is intended to provide special protection for Christian churches or is the Council planning to introduce a clause of this kind?
Honourable Members, indeed, there is still work to be done, but we certainly place our trust in the dialogue and what we could refer to as the impact of the dialogue and its effects. As Baroness Ashton said in the European Parliament a short while ago: the human rights dialogue does undeniably have an effect and, of course, there are various places we can conduct it. We can conduct it with specific people, for example, in the case of the well-known human rights activist, Liu Xiaobo, or we can also conduct it on other levels, on a political level in political dialogue. In any case, we will continue to conduct it with determination so as to protect all human rights, each and every one. We must not support some more than others, as human rights are indivisible and we will strive to strengthen and improve the situation concerning human rights in China.
Dialogue is essential and, of course, it is also essential to see how changes take place in this area, and we are certain that the Chinese authorities, our counterparts, appreciate the importance of this dialogue.
Subject: CIA - secret prisons and flights
Recent press reports have revealed the existence of a secret prison in Lithuania, located in a former riding school and used by the CIA since 2004, where a number of 'terrorism suspects' have been tortured.
An Italian court has found more than 20 US agents and two Italian officials guilty of the kidnapping in Milan of Abu Omar, who was subsequently tortured in Egypt. A number of other trials are under way, notably in Poland and the UK.
There is evidence that other governments and, in particular, Portugal, were (in the context of a secret NATO agreement) aware of the use of their airspace and airports for maintaining the detention, kidnapping and torture network masterminded by the US.
What is the Council's position on this new information and these trials, and what explanations can it furnish?
What measures will it propose to ensure that these circumstances are not repeated in the future?
I would, firstly, like to reiterate the support of the European Union for the United Nations global strategy for fighting terrorism, which recognises that development, peace, security and human rights are interconnected and reinforce each other.
The so-called secret detention and transportation programme by the United States or the alleged CIA use of European countries to transport and illegally detain prisoners has been, without a doubt, a source of concern for many Members of this House. It was the subject of a very recent debate, just a few days ago, and, as the Presidency has already said, the Council clearly shares Parliament's view, there is no two ways about it; that the possible existence of these secret detention centres does not comply with international law. This continues to be our opinion.
That is why we felt it was so appropriate for President Obama to change US policy in relation to certain detentions and to the existence of prisons such as Guantánamo. What is more, we believe that, in reality, this change has occurred and a turnaround has occurred in US policy. We have always taken the opportunity to express our concerns to the United States from a European Union standpoint regarding these matters.
We must be pleased that this change has taken place and because this joint declaration was made official between the European Union and the United States on 15 June last year. We therefore believe that we will remain along the lines of this policy and we will always be very clear as long as we are aware and have irrefutable proof of the existence of these cases.
In certain cases, we have not had this evidence, although it has been talked about, or there have been specific references made in the media; however, on some occasions, there has been a lack of proven and thorough knowledge of the existence of these cases.
However, there is no doubt that the European Union has been very clear on this matter and has always been against these detention centres, whether they be known detention centres such as Guantánamo, or allegedly secret ones, and we have always been very open in the European Union to finding out the facts as to whether the latter really exist.
(PT) Madam President, Minister, thank you for your response. In fact, however, even after that statement in July, there were new discoveries. It is known that last November, the Italian court itself convicted 23 US agents and two Italian officials of the kidnapping of Abu Omar in Milan, and one of the convicted CIA agents admitted to the press that he broke the law and that the decisions had been made in Washington. The Obama Administration merely declared that it was disappointed with the decision by the Italian court.
Other cases, also relating to CIA flights, are under way, such as in Poland and the United Kingdom. The Lithuanian Parliament has confirmed that there was also a clandestine jail in Lithuania, and that many flights by the CIA covered up their activities and, of course, led to people being illegally imprisoned. The question is this: will we denounce the human rights violations that are inherent in all of this?
President-in-Office of the Council. - (ES) We are defenders of human rights and I believe we can say this clearly and confidently; therefore, we do not have a right but an obligation to denounce cases of human rights infringements, wherever they may take place. It is also true that the European Union must respect the competence of Member States and so specific areas must be investigated by Member States; they cannot be investigated by the European Union. The Treaty of Lisbon, for example, makes it very clear that the supervision of intelligence services in Member States' territory is a Member State's competence.
With respect to something also mentioned in the question, we are certainly not aware of an alleged secret NATO agreement. In any case, the possible existence of this agreement, of which we are completely unaware, would by no means prevent Member States from having to carry out their obligations in accordance with international law and humanitarian law. However, Mrs Figueiredo, we certainly believe the European Union is clearly one of the areas in the world where human rights are respected and the European Union is obliged, while respecting how each country chooses to govern itself, and will obviously always be obliged, to denounce human rights infringements, as we have a responsibility to humanity and not only to each of the competent States. We will continue to act and develop along these lines. What is more, we now have a new more important reference point, which is the Charter of Fundamental Rights of citizens of Europe.
(LT) Minister, the media and media sources were mentioned in the question, because it was precisely the media that broke the news of the setting up of a secret prison in Lithuania and elsewhere. How do you assess in general the role of the media in these matters, and would it be possible to mobilise public opinion, so that such events are not repeated?
(PL) Madam President, I would like to make a statement thanking Mr López Garrido for what he has said, but he has not said anything new. Three years ago, a special parliamentary commission was appointed on Guantánamo. The European Council also worked on this matter, and now keeps coming back to it. There are, really, more important matters, and it is true, as Mr López Garrido said, that it is the Member States which are obliged to monitor human rights. One more thing - Mr López Garrido, when speaking about China, you said that there are different human rights and we should uphold them all. However, the fundamental right of liberty in dictatorships is liberty itself, and I think that, first of all, we should stand up for the right to liberty.
I agree with the points made by the last speakers. I believe that the defence of human rights is one of the crucial objectives that any democratic State and any democratic organisation such as the European Union must pursue.
Of course the European Parliament has a culture of defending human rights, of which we are proud and also of the European integration, in this sense, as the construction of Europe is based on human rights. The nature of Europe and what unites Europeans who speak different languages and have different traditions is precisely the fact that we share these values of defending human rights.
In this respect, I believe that the role of the press is an absolutely vital one. The press is a key feature at the centre of democracy and is undoubtedly a necessary and indispensable instrument for the defence of human rights and for denouncing cases of human rights infringements when they occur.
When these infringements take place but are not known about other than on a personal level, it is simply impossible for us to pursue them.
Therefore, the press plays a fundamentally vital role and I also believe that the most genuine and authentic culture of journalism must be extremely sensitive to the defence of human rights and the defence of all freedoms. That is what truly ensures that life is worth living and it is what ultimately gives meaning to the coexistence of human beings.
The pursuit of those who infringe human rights and the defence of victims is, without a doubt, one of the axes of the European integration, of the European Union, and I feel very proud to belong to an area in which those values are cherished and where instruments of legal, supranational, judicial independence have been established, such as the European Court of Human Rights which is located in this city, Strasbourg. I feel very proud that Europe preserves precisely these objectives and truths in its tradition, in its culture and in its history.
Questions which have not been answered for lack of time will receive written answers (see Annex).
Question Time is closed.
(The sitting was suspended at 19.25 and resumed at 21.00)